DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/1/21 have been fully considered but they are not persuasive.
It is argued that Hwang fails to teach bottom surfaces of the traces are directly on the dielectric material.
As detailed in the rejections below, bottom surfaces of the traces are directly on the dielectric material, see the attached marked up copy of figure 1H attached below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-41 recite the limitation "the dielectric material".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC §102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 26, 29 and 30 is/are rejected under 35 U.S.C. 102al as being clearly anticipated by Hwang et al., US 8,569,887.
Regarding claim 26, Hwang (figure 1H) teaches a microelectronic package structure comprising:
a package substrate 10 comprising a dielectric material 14;
a first conductive trace 22 adjacent a second conductive trace (column 1, lines 22-38 teaches plural interconnect structures having plural lines, vertical interconnections, vias and contacts) and wherein bottom surfaces of the first and second conductive traces are directly on (see marked up copy of figure 1H below) the dielectric material 14;
a barrier layer 24 directly on at least one of the first conductive trace 22 or the second conductive trace, wherein the barrier layer 24 comprises a corrosion resistant material (column 3, lines 62-64 wherein an antioxidation layer is a corrosion resistant layer); and
a conductive via 34P on a portion of the barrier layer 24.

    PNG
    media_image1.png
    365
    628
    media_image1.png
    Greyscale

With respect to claims 29 and 30, Hwang (column 3, line 56) teaches the barrier layer comprises a material that is more noble than copper (claim 29); and the barrier layer comprises at least one of nickel, phosphorus, ruthenium, cobalt, tungsten, copper, silver, platinum, palladium, gold, rhodium or ruthenium or alloys thereof (Claim 30). Hwang (column 3, line 56) teaches CuP which meets the requirements of both claims.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 27, 28, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 8,569,887, as applied to claim 26 above.
As to claim 27, though Hwang fails to teach a spacing between the first and second conductive traces is between about 1 micron to about 5 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the spacing through routine experimentation (MPEP 2144.05). This spacing is an application specific adjustable variable.
In re claim 28, though Hwang fails to teach a width of at least one the first or second conductive traces is between about 1 micron to about 5 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05). This width is an application specific adjustable variable.
Further, though Hwang fails to specifically teach the package substrate comprises an organic substrate it would have been obvious to one of ordinary skill in the art at the time of the invention to use an organic substrate in the invention of Hwang because an organic substrate is a conventionally known and used substrate to which a conductive trace can be attached. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  A skilled artisan knows that traces are used on organic substrates too.

Pertaining to claim 32, though Hwang fails to teach the barrier layer comprises a selectively deposited electroless metal, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a selectively deposited electroless metal in the invention of Hwang because a selectively deposited electroless metal is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 33, though Hwang fails to teach the package structure comprises a portion of a multi-chip package, wherein at least one die is conductively coupled to the barrier layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a multi-chip package in the invention of Hwang a multi-chip package is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 34-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 8,569,887.

a package substrate 10 comprising a first conductive trace 22 and a second conductive trace (column 1, lines 22-38 teaches plural interconnect structures having plural lines, vertical interconnections, vias and contacts), and wherein bottom surfaces of the first and second traces (see marked up copy of figure 1H below) are directly on the dielectric material 14;
a barrier layer 24 on at least one of the first conductive trace 22 and the second conductive trace, wherein the barrier layer 24 comprises a corrosion resistant material (column 3, lines 62-64 wherein an antioxidation layer is a corrosion resistant layer); and 
at least one die on a top surface of the package substrate, wherein the at least one die is electrically coupled with the barrier layer (column 5, lines 19-22).
Though Hwang fails to teach a spacing between the first and second conductive traces is between about 1 micron to about 5 microns, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the spacing through routine experimentation (MPEP 2144.05). This spacing is an application specific adjustable variable.

    PNG
    media_image1.png
    365
    628
    media_image1.png
    Greyscale

With respect to claim 35, though Hwang fails to teach the barrier layer comprises a selectively deposited electroless metal, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a selectively deposited electroless metal in the invention of Hwang because a selectively deposited electroless metal is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 36, though Hwang fails to teach the barrier layer comprises a thickness of about 20 nm to about 300 nm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the thickness through routine experimentation (MPEP 2144.05). This thickness is an application specific adjustable variable.

Concerning claim 38, Hwang teaches the barrier layer 24 further comprises a via structure (lower part of 22) physically coupled to the barrier layer 24.
Pertaining to claim 39, Hwang teaches the barrier layer 24 comprises a first barrier layer disposed on a second barrier layer (column 3, line 57 teaches is can be a combination of layers).
In claim 41, though Hwang fails to teach an I/O routing density is greater than about 100 I/O per millimeter per metal layer, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the I/O routing density through routine experimentation (MPEP 2144.05).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., US 8,569,887, as applied to claim 26 above, and further in view of Wang et al., US 8,178,156.
Regarding claim 40, Hwang fails to teach the first barrier material comprises one of cobalt or nickel and the second barrier material comprises one of gold or silver.
Wang (column 3, lines 39-46) teaches the first barrier material comprises one of cobalt or nickel and the second barrier material comprises one of gold or silver. Specifically Wang (column 3, lines 39-46) teaches an immersion nickel/gold oxidation protection layer (meaning corrosion resistant), which is a nickel layer and a gold layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry for the examiner should be directed to DAVID A ZARNEKE at (571)272-1937. The examiner can normally be reached on M-F. 
If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.